Title: From George Washington to the Board of War, 15 November 1776
From: Washington, George
To: Board of War



Gentn
Heckenseck [N.J.] Nov. 15th 1776

Having given my promise to Genl Howe on his application, that Peter Jack, a Servant of Major Stewart, who was sent to Philadelphia with the Waldeckers and, other Prisoners & who has nothing to do in the Military line, should be returned to his Master agreable to the usage of War in such cases, I must take the liberty to request the favor of you, to have him conveyed to Genl Greene by the earliest Opportunity, that he may be forwarded to his Master in compliance with my promise.
I also wish, that you would have all the British Prisoners collected that you conveniently can and sent to me, as soon as possible, with the Hessian Prisoners, that I may exchange them. The return of the latter I think will be attended with many salutary consequences, but should It be made without that of a large proportion of other Troops, It will carry the marks of design, and occasion precautions to be taken to prevent the ends we have in view. I have the Honor to be Gentn Yr Most Obed. Servt

Go: Washington

